 1 Benjamin A. Nix, Bar No. 138258
   ban@paynefears.com
 2 David A. Grant, Bar No. 288760
   dag@paynefears.com
 3 PAYNE & FEARS LLP
   Attorneys at Law
 4 4 Park Plaza, Suite 1100
   Irvine, California 92614
 5 Telephone: (949) 851-1100
   Facsimile: (949) 851-1212
 6 Attorneys for Defendant PRECISE AEROSPACE
   MANUFACTURING, INC.
 7
   Jed P. White, State Bar No. 232339
 8 BRYAN CAVE LEIGHTON PAISNER LLP
   E-Mail: jed.white@bclplaw.com
 9 120 Broadway, Suite 300
   Santa Monica, California 90401
10 Telephone: (310) 576-2100
   Facsimile: (310) 576-2200
11
   Shalem Massey, State Bar No. 143281
12 E-Mail: shalem.massey@bclplaw.com
   Michael E. Olsen, State Bar No. 307358
13 E-Mail: michael.olsen@bclplaw.com
   Jennifer Steeve, State Bar No. 308082
14 e-mail: jennifer.steeve@bclplaw.com
   BRYAN CAVE LEIGHTON PAISNER LLP
15 3161 Michelson Drive, Suite 1500
   Irvine, California 92612
16 Telephone: (949) 223-7000
   Facsimile: (949) 223-7100
17 Attorneys for Plaintiff MAG Aerospace Industries, LLC dba
   Zodiac Water & Waste Aero Systems
18                       UNITED STATES DISTRICT COURT
19                     CENTRAL DISTRICT OF CALIFORNIA
20 MAG AEROSPACE INDUSTRIES,                 Case No. 5:18-cv-01096-RGK-JC
21 LLC DBA ZODIAC WATER &
   WASTE AERO SYSTEMS,                       MODIFIED STIPULATED
22                                           PROTECTIVE ORDER
                Plaintiff,
23          vs.
24 PRECISE AEROSPACE                         Discovery Matter Referred to
   MANUFACTURING, INC.,                      Magistrate Judge Jacqueline Chooljian
25
26            Defendant.
27
28

                           MODIFIED STIPULATED PROTECTIVE ORDER
 1         The Court, having reviewed the Stipulation for Protective Order entered into
 2 between Plaintiff MAG Aerospace Industries, LLC dba Zodiac Water & Waste Aero
 3 Systems and Defendant Precise Aerospace Manufacturing, Inc. finds that good
 4 cause exists to enter an order approving the below-modified version of said
 5 Stipulation for Protective Order.
 6
 7         Accordingly, IT IS HERBY ORDERED as follows:
 8
 9         1.    PURPOSES AND LIMITATIONS
10
11         As the parties have represented that disclosure and discovery activity in this
12 action is likely to involve production of confidential, proprietary, or private
13 information for which special protection from public disclosure and from use for
14 any purpose other than prosecuting this litigation may be warranted, the Court enters
15 the following modified Stipulated Protective Order. This Order does not confer
16 blanket protections on all disclosures or responses to discovery. The protection it
17 affords from public disclosure and use extends only to the limited information or
18 items that are entitled to confidential treatment under the applicable legal principles.
19 As set forth in Section 12.3, below, this modified Stipulated Protective Order does
20 not entitle the parties to file confidential information under seal. Rather, when the
21 parties seek permission from the court to file material under seal, the parties must
22 comply with Local Civil Rule 79-5 and with any pertinent orders of the assigned
23 District Judge and Magistrate Judge.
24
25         2.    DEFINITIONS
26
27         2.1   Challenging Party: a Party or Non-Party that challenges the
28 designation of information or items under this Order.
                                               -2-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1         2.2   “CONFIDENTIAL” Information or Items: information (regardless of
 2 how it is generated, stored or maintained) or tangible things that qualify for
 3 protection under Federal Rule of Civil Procedure 26(c).
 4
 5         2.3   Counsel (without qualifier): Outside Counsel of Record and House
 6 Counsel (as well as their support staff).
 7
 8         2.4   Designating Party: a Party or Non-Party that designates information or
 9 items that it produces in disclosures or in responses to discovery as
10 “CONFIDENTIAL.”
11
12         2.5   Disclosure or Discovery Material: all items or information, regardless
13 of the medium or manner in which it is generated, stored, or maintained (including,
14 among other things, testimony, transcripts, and tangible things), that are produced or
15 generated in disclosures or responses to discovery in this matter.
16
17         2.6   Expert: a person with specialized knowledge or experience in a matter
18 pertinent to the litigation who has been retained by a Party or its counsel to serve as
19 an expert witness or as a consultant in this action.
20
21         2.7   House Counsel: attorneys who are employees of a party to this action.
22 House Counsel does not include Outside Counsel of Record or any other outside
23 counsel.
24
25         2.8   Non-Party: any natural person, partnership, corporation, association, or
26 other legal entity not named as a Party to this action.
27
28 ///
                                               -3-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1         2.9   Outside Counsel of Record: attorneys who are not employees of a
 2 party to this action but are retained to represent or advise a party to this action and
 3 have appeared in this action on behalf of that party or are affiliated with a law firm
 4 which has appeared on behalf of that party.
 5
 6         2.10 Party: any party to this action, including all of its officers, directors,
 7 employees, consultants, retained experts, and Outside Counsel of Record (and their
 8 support staffs).
 9
10         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
11 Discovery Material in this action.
12
13         2.12 Professional Vendors: persons or entities that provide litigation
14 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
15 demonstrations, and organizing, storing, or retrieving data in any form or medium)
16 and their employees and subcontractors.
17
18         2.13 Protected Material: any Disclosure or Discovery Material that is
19 designated as “CONFIDENTIAL.”
20
21         2.14 Receiving Party: a Party that receives Disclosure or Discovery
22 Material from a Producing Party.
23
24         3.    SCOPE
25
26         The protections conferred by this Stipulation and Order cover not only
27 Protected Material (as defined above), but also (1) any information copied or
28 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                -4-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1 compilations of Protected Material; and (3) any deposition testimony, conversations,
 2 or presentations by Parties or their Counsel that might reveal Protected Material
 3 other than during a court hearing or at trial. However, the protections conferred by
 4 this Stipulation and Order do not cover the following information: (a) any
 5 information that is in the public domain at the time of disclosure to a Receiving
 6 Party or becomes part of the public domain after its disclosure to a Receiving Party
 7 as a result of publication not involving a violation of this Order, including becoming
 8 part of the public record through trial or otherwise; and (b) any information known
 9 to the Receiving Party prior to the disclosure or obtained by the Receiving Party
10 after the disclosure from a source who obtained the information lawfully and under
11 no obligation of confidentiality to the Designating Party.
12
13         Any use of Protected Material during a court hearing or at trial shall be
14 governed by the orders of the presiding judge. This Order does not govern the use
15 of Protected Material during a court hearing or at trial.
16
17         4.    DURATION
18
19         Even after final disposition of this litigation, the confidentiality obligations
20 imposed by this Order shall remain in effect until a Designating Party agrees
21 otherwise in writing or a court order otherwise directs. Final disposition shall be
22 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
23 or without prejudice; and (2) final judgment herein after the completion and
24 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
25 including the time limits for filing any motions or applications for extension of time
26 pursuant to applicable law.
27
28 ///
                                                -5-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1        5.     DESIGNATING PROTECTED MATERIAL
 2
 3        5.1    Exercise of Restraint and Care in Designating Material for Protection.
 4 Each Party or Non-Party that designates information or items for protection under
 5 this Order must take care to limit any such designation to specific material that
 6 qualifies under the appropriate standards. The Designating Party must designate for
 7 protection only those parts of material, documents, items, or oral or written
 8 communications that qualify – so that other portions of the material, documents,
 9 items, or communications for which protection is not warranted are not swept
10 unjustifiably within the ambit of this Order.
11
12        Mass, indiscriminate, or routinized designations are prohibited. Designations
13 that are shown to be clearly unjustified or that have been made for an improper
14 purpose (e.g., to unnecessarily encumber or retard the case development process or
15 to impose unnecessary expenses and burdens on other parties) expose the
16 Designating Party to sanctions.
17
18        If it comes to a Designating Party’s attention that information or items that it
19 designated for protection do not qualify for protection, that Designating Party must
20 promptly notify all other Parties that it is withdrawing the mistaken designation.
21
22        5.2    Manner and Timing of Designations. Except as otherwise provided in
23 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25 under this Order must be clearly so designated before the material is disclosed or
26 produced.
27
28 ///
                                              -6-
                            MODIFIED STIPULATED PROTECTIVE ORDER
 1         Designation in conformity with this Order requires:
 2
 3         (a) for information in documentary form (e.g., paper or electronic documents,
 4 but excluding transcripts of depositions), that the Producing Party affix the legend
 5 “CONFIDENTIAL” to each page that contains protected material. If only a portion
 6 or portions of the material on a page qualifies for protection, the Producing Party
 7 also must clearly identify the protected portion(s) (e.g., by making appropriate
 8 markings in the margins).
 9
10         A Party or Non-Party that makes original documents or materials available for
11 inspection need not designate them for protection until after the inspecting Party has
12 indicated which material it would like copied and produced. During the inspection
13 and before the designation, all of the material made available for inspection shall be
14 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
15 documents it wants copied and produced, the Producing Party must determine which
16 documents, or portions thereof, qualify for protection under this Order. Then, before
17 producing the specified documents, the Producing Party must affix the
18 “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
19 portion or portions of the material on a page qualifies for protection, the Producing
20 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
21 markings in the margins).
22
23         (b) for testimony given in deposition, that the Designating Party identify on
24 the record, before the close of the deposition, hearing, or other proceeding, all
25 protected testimony.
26
27         (c) for information produced in some form other than documentary and for
28 any other tangible items, that the Producing Party affix in a prominent place on the
                                              -7-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1 exterior of the container or containers in which the information or item is stored the
 2 legend “CONFIDENTIAL.” If only a portion or portions of the information or item
 3 warrant protection, the Producing Party, to the extent practicable, shall identify the
 4 protected portion(s).
 5
 6         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 7 failure to designate qualified information or items does not, standing alone, waive
 8 the Designating Party’s right to secure protection under this Order for such material.
 9 Upon timely correction of a designation, the Receiving Party must make reasonable
10 efforts to assure that the material is treated in accordance with the provisions of this
11 Order.
12
13         6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
14
15         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
16 designation of confidentiality at any time that is consistent with the Court’s
17 Scheduling Order. Unless a prompt challenge to a Designating Party’s
18 confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
19 unnecessary economic burdens, or a significant disruption or delay of the litigation,
20 a Party does not waive its right to challenge a confidentiality designation by electing
21 not to mount a challenge promptly after the original designation is disclosed.
22
23         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
24 resolution process by providing written notice of each designation it is challenging
25 and describing the basis for each challenge. To avoid ambiguity as to whether a
26 challenge has been made, the written notice must recite that the challenge to
27 confidentiality is being made in accordance with this specific paragraph of the
28 Protective Order. The parties shall attempt to resolve each challenge in good faith
                                               -8-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1 and must begin the process by conferring directly (in voice to voice dialogue; other
 2 forms of communication are not sufficient) within 10 days of the date of service of
 3 notice. In conferring, the Challenging Party must explain the basis for its belief that
 4 the confidentiality designation was not proper and must give the Designating Party
 5 an opportunity to review the designated material, to reconsider the circumstances,
 6 and, if no change in designation is offered, to explain the basis for the chosen
 7 designation. A Challenging Party may proceed to the next stage of the challenge
 8 process only if it has engaged in this meet and confer process first or establishes that
 9 the Designating Party is unwilling to participate in the meet and confer process in a
10 timely manner.
11
12         6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
13 court intervention, the Designating Party shall file and serve a motion to retain
14 confidentiality under Local Civil Rule 37 (and in compliance with Local Civil Rule
15 79-5, if applicable). The Designating Party shall initiate the procedures set forth in
16 Local Civil Rule 37-2.2 within 21 days of the initial notice of challenge or within 14
17 days of the parties agreeing that the meet and confer process will not resolve their
18 dispute, whichever is earlier. The motion shall be noticed for hearing on the first
19 possible date once the procedures set forth in Local Civil Rule 37-2.2 are completed.
20 Each such motion must be accompanied by a competent declaration affirming that
21 the movant has complied with the meet and confer requirements imposed in the
22 preceding paragraph and Local Civil Rule 37-1. Failure by the Designating Party to
23 initiate the procedures set forth in Local Civil Rule 37-2.2 within 21 days (or 14
24 days, if applicable) shall automatically waive the confidentiality designation for
25 each challenged designation. In addition, the Challenging Party may file a motion
26 challenging a confidentiality designation under Local Rule 37 at any time consistent
27 with the Court’s Scheduling Order if there is good cause for doing so, including a
28 challenge to the designation of a deposition transcript or any portions thereof. Any
                                               -9-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1 motion brought pursuant to this provision must be accompanied by a competent
 2 declaration affirming that the movant has complied with the meet and confer
 3 requirements imposed by the preceding paragraph.
 4
 5         The burden of persuasion in any such challenge proceeding shall be on the
 6 Designating Party. Frivolous challenges, and those made for an improper purpose
 7 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 8 expose the Challenging Party to sanctions. Unless the Designating Party has waived
 9 the confidentiality designation by failing to file a motion to retain confidentiality as
10 described above, all parties shall continue to afford the material in question the level
11 of protection to which it is entitled under the Producing Party’s designation until the
12 court rules on the challenge.
13
14         7.    ACCESS TO AND USE OF PROTECTED MATERIAL
15
16         7.1   Basic Principles. A Receiving Party may use Protected Material that is
17 disclosed or produced by another Party or by a Non-Party in connection with this
18 case only for prosecuting, defending, or attempting to settle this litigation. Such
19 Protected Material may be disclosed only to the categories of persons and under the
20 conditions described in this Order. When the litigation has been terminated, a
21 Receiving Party must comply with the provisions of section 13 below (FINAL
22 DISPOSITION).
23
24         Protected Material must be stored and maintained by a Receiving Party at a
25 location and in a secure manner that ensures that access is limited to the persons
26 authorized under this Order.
27
28 ///
                                              -10-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2 otherwise ordered by the court or permitted in writing by the Designating Party, a
 3 Receiving Party may disclose any information or item designated
 4 “CONFIDENTIAL” only to:
 5
 6        (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 7 employees of said Outside Counsel of Record to whom it is reasonably necessary to
 8 disclose the information for this litigation;
 9
10        (b) the officers, directors, and employees (including House Counsel) of the
11 Receiving Party to whom disclosure is reasonably necessary for this litigation and
12 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A to
13 Stipulation for Protective Order);
14
15        (c) Experts (as defined in this Order) of the Receiving Party to whom
16 disclosure is reasonably necessary for this litigation and who have signed the
17 “Acknowledgment and Agreement to Be Bound” (Exhibit A to Stipulation for
18 Protective Order);
19
20        (d) the court and its personnel;
21
22        (e) court reporters and their staff, professional jury or trial consultants, mock
23 jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
24 litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
25 (Exhibit A to Stipulation for Protective Order);
26
27        (f) during their depositions, witnesses in the action to whom disclosure is
28 reasonably necessary and who have signed the “Acknowledgment and Agreement to
                                              -11-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1 Be Bound” (Exhibit A to Stipulation for Protective Order), unless otherwise agreed
 2 by the Designating Party or ordered by the court. Pages of transcribed deposition
 3 testimony or exhibits to depositions that reveal Protected Material must be
 4 separately bound by the court reporter and may not be disclosed to anyone except as
 5 permitted under this Stipulated Protective Order.
 6
 7         (g) the author or recipient of a document containing the information or a
 8 custodian or other person who otherwise possessed or knew the information.
 9
10         8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
11 PRODUCED IN OTHER LITIGATION
12
13         If a Party is served with a subpoena or a court order issued in other litigation
14 that compels disclosure of any information or items designated in this action as
15 “CONFIDENTIAL,” that Party must:
16
17         (a) promptly notify in writing the Designating Party. Such notification shall
18 include a copy of the subpoena or court order;
19
20         (b) promptly notify in writing the party who caused the subpoena or order to
21 issue in the other litigation that some or all of the material covered by the subpoena
22 or order is subject to this Protective Order. Such notification shall include a copy of
23 this Stipulated Protective Order; and
24
25         (c) cooperate with respect to all reasonable procedures sought to be pursued
26 by the Designating Party whose Protected Material may be affected.
27
28 ///
                                               -12-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1        If the Designating Party timely seeks a protective order, the Party served with
 2 the subpoena or court order shall not produce any information designated in this
 3 action as “CONFIDENTIAL” before a determination by the court from which the
 4 subpoena or order issued, unless the Party has obtained the Designating Party’s
 5 permission or unless otherwise required by the law or court order. The Designating
 6 Party shall bear the burden and expense of seeking protection in that court of its
 7 confidential material – and nothing in these provisions should be construed as
 8 authorizing or encouraging a Receiving Party in this action to disobey a lawful
 9 directive from another court.
10
11        9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12 PRODUCED IN THIS LITIGATION
13
14        (a) The terms of this Order are applicable to information produced by a Non-
15 Party in this action and designated as “CONFIDENTIAL.” Such information
16 produced by Non-Parties in connection with this litigation is protected by the
17 remedies and relief provided by this Order. Nothing in these provisions should be
18 construed as prohibiting a Non-Party from seeking additional protections.
19
20        (b) In the event that a Party is required, by a valid discovery request, to
21 produce a Non-Party’s confidential information in its possession, and the Party is
22 subject to an agreement with the Non-Party not to produce the Non-Party’s
23 confidential information, then the Party shall:
24
25        (1) promptly notify in writing the Requesting Party and the Non-Party that
26 some or all of the information requested is subject to a confidentiality agreement
27 with a Non-Party;
28
                                              -13-
                            MODIFIED STIPULATED PROTECTIVE ORDER
 1          (2) promptly provide the Non-Party with a copy of the Stipulated Protective
 2 Order in this litigation, the relevant discovery request(s), and a reasonably specific
 3 description of the information requested; and
 4
 5          (3) make the information requested available for inspection by the Non-
 6 Party.
 7
 8          (c) If a Non-Party represented by counsel fails to commence the process
 9 called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
10 notice and accompanying information or fails contemporaneously to notify the
11 Receiving Party that it has done so, the Receiving Party may produce the Non-
12 Party’s confidential information responsive to the discovery request. If an
13 unrepresented Non-Party fails to seek a protective order from this court within 14
14 days of receiving the notice and accompanying information, the Receiving Party
15 may produce the Non-Party’s confidential information responsive to the discovery
16 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
17 not produce any information in its possession or control that is subject to the
18 confidentiality agreement with the Non-Party before a determination by the court
19 unless otherwise required by the law or court order. Absent a court order to the
20 contrary, the Non-Party shall bear the burden and expense of seeking protection in
21 this court of its Protected Material.
22
23          10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24
25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26 Protected Material to any person or in any circumstance not authorized under this
27 modified Stipulated Protective Order, the Receiving Party must immediately (a)
28 notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                               -14-
                              MODIFIED STIPULATED PROTECTIVE ORDER
 1 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
 2 the person or persons to whom unauthorized disclosures were made of all the terms
 3 of this Order, and (d) request such person or persons to execute the
 4 “Acknowledgment and Agreement to Be Bound” that is attached to Stipulation for
 5 Protective Order as Exhibit A.
 6
 7         11.     INADVERTENT PRODUCTION OF PRIVILEGED OR
 8 OTHERWISE PROTECTED MATERIAL
 9
10         When a Producing Party gives notice to Receiving Parties that certain
11 inadvertently produced material is subject to a claim of privilege or other protection,
12 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
13 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
14 may be established in an e-discovery order that provides for production without
15 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
16 as the parties reach an agreement on the effect of disclosure of a communication or
17 information covered by the attorney-client privilege or work product protection, the
18 parties may incorporate their agreement in the stipulated protective order submitted
19 to the court.
20
21         12.     MISCELLANEOUS
22
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24 person to seek its modification by the court in the future.
25
26         12.2 Right to Assert Other Objections. By stipulating to the entry of the
27 Stipulated Protective Order no Party waives any right it otherwise would have to
28 object to disclosing or producing any information or item on any ground not
                                              -15-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1 addressed in this modified Stipulated Protective Order. Similarly, no Party waives
 2 any right to object on any ground to use in evidence of any of the material covered
 3 by this Protective Order.
 4
 5         12.3 Filing Protected Material. Without written permission from the
 6 Designating Party or a court order secured after appropriate notice to all interested
 7 persons, a Party may not file in the public record in this action any Protected
 8 Material. A Party that seeks to file under seal any Protected Material must comply
 9 with Local Civil Rule 79-5 and with any pertinent orders of the assigned District
10 Judge and Magistrate Judge. Protected Material may only be filed under seal
11 pursuant to a court order authorizing the sealing of the specific Protected Material at
12 issue. Pursuant to Local Civil Rule 79-5, a sealing order will issue only upon a
13 request establishing that the Protected Material at issue is privileged, protectable as
14 a trade secret, or otherwise entitled to protection under the law. If a Receiving
15 Party's request to file Protected Material under seal pursuant to Local Civil Rule 79-
16 5.2.2(b) is denied by the court, then the Receiving Party may file the information in
17 the public record pursuant to Local Civil Rule 79-5.2.2(b)(ii) unless otherwise
18 instructed by the court.
19
20         13.   FINAL DISPOSITION
21
22         Within 60 days after the final disposition of this action, as defined in
23 paragraph 4, each Receiving Party must return all Protected Material to the
24 Producing Party or destroy such material. As used in this subdivision, “all Protected
25 Material” includes all copies, abstracts, compilations, summaries, and any other
26 format reproducing or capturing any of the Protected Material. Whether the
27 Protected Material is returned or destroyed, the Receiving Party must submit a
28 written certification to the Producing Party (and, if not the same person or entity, to
                                               -16-
                              MODIFIED STIPULATED PROTECTIVE ORDER
 1 the Designating Party) by the 60 day deadline that (1) identifies (by category, where
 2 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
 3 that the Receiving Party has not retained any copies, abstracts, compilations,
 4 summaries or any other format reproducing or capturing any of the Protected
 5 Material. Notwithstanding this provision, Counsel are entitled to retain an archival
 6 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
 7 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 8 work product, and consultant and expert work product, even if such materials
 9 contain Protected Material. Any such archival copies that contain or constitute
10 Protected Material remain subject to this Protective Order as set forth in Section 4
11 (DURATION).
12
13 PURSUANT TO STIPULATION AS MODIFIED, IT IS SO ORDERED.
14
15 DATED: January 30, 2019               By:                        /s/
                                                      Honorable Jacqueline Chooljian
16
                                                      United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                               -17-
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1
                                     EXHIBIT A
 2
          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4        I, _____________________________ [print or type full name], of
 5 ______________________________________________ [print or type full
 6 address], declare under penalty of perjury that I have read in its entirety and
 7 understand the Modified Stipulated Protective Order (“Order”) that was issued by
 8 the U.S. District Court for the Central District of California (CDCA) on January 30,
 9 2019 in the case of Mag Aerospace Industries, LLC dba Zodiac Waste and Water
10 Systems v. Precise Aerospace Manufacturing, Inc., Case No. 5:18-cv-01096-RGK-
11 JC. I agree to comply with and to be bound by all the terms of this Order and I
12 understand and acknowledge that failure to so comply could expose me to sanctions
13 and punishment in the nature of contempt. I solemnly promise that I will not
14 disclose in any manner any information or item that is subject to this Order to any
15 person or entity except in strict compliance with the provisions of this Order. I
16 further agree to submit to the jurisdiction of the U.S. District Court for the CDCA
17 for the purpose of enforcing the terms of this Order, even if such enforcement
18 proceedings occur after termination of this action. I hereby appoint _____________
19 _________________ [print or type full name] of ____________________________
20 ________________________ [print or type full address and telephone number] as
21 my California agent for service of process in connection with this action or any
22 proceedings related to enforcement of this Modified Stipulated Protective Order.
23
          Date: ______________________________________
24
25 City and State where sworn and signed:_________________________________
26
   Printed name: _______________________________
27
28

                             MODIFIED STIPULATED PROTECTIVE ORDER
